Citation Nr: 9909658	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-33 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for anal stenosis, 
status after hemorrhoidectomy with excision of rectal 
fissure, currently rated 30 percent disabling.

2.  Entitlement to service connection for a right foot 
condition.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to September 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO rating decision that denied an 
increased evaluation for the veteran's residuals of (post-
operative) fissurectomy, hemorrhoidectomy, and excision of 
rectal papillae (rated 10 percent under diagnostic codes 
7332-7336); and that determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a right foot condition.  The veteran submitted 
a notice of disagreement in November 1997, and the RO issued 
a statement of the case in November 1997.  The veteran 
submitted a substantive appeal in November 1997 and testified 
at a hearing in February 1998.

In June 1998, the RO increased the evaluation for anal 
stenosis, status after hemorrhoidectomy with excision of 
rectal fissure, to 30 percent, effective from May 1997; the 
RO also found that there was new and material evidence to 
reopen the claim for service connection for a right foot 
condition, but denied service connection on the merits of the 
claim.

The issue of entitlement to an increased rating for anal 
stenosis, status after hemorrhoidectomy with excision of 
rectal fissure, will be addressed in the remand portion of 
this decision.  
 
As a preliminary matter, the Board notes that the December 
1998 denial of the veteran's claim for service connection for 
a back disability has not been appealed and will not be 
addressed in this decision.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking her current right foot condition to an incident of 
service or to a service-connected disability.


CONCLUSION OF LAW

The claim for service connection for the veteran's right foot 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from June 1980 to September 
1984.

A report of the veteran's enlistment examination in June 1980 
shows normal feet.

Service medical records are negative for treatment of any 
right foot condition or of any symptoms thereof.

Service medical records of the veteran's treatment in January 
1982 show that the veteran underwent a partial phalangectomy 
of the proximal middle phalanx of the left fifth digit of the 
left foot, and was treated approximately three weeks later 
for post-operative pain of her little toe.  An April 1983 
progress note reflects that the veteran had recurrent pain in 
the fifth toe of her left foot for at least six months.

The veteran's initial application for compensation in 
December 1984 shows the nature and history of the veteran's 
claimed disability as being "left foot little toe surgery, 
now painful, Jan 1982".

The veteran again sought service connection in November 1985 
for pain in her toe resulting from surgery and for corns that 
developed on her toes from wearing combat boots in service.

A May 1986 RO rating decision granted service connection for 
residuals of surgery to little toe, left foot, and assigned a 
non-compensable evaluation under diagnostic code 5284, 
effective from September 1984.
  
In October 1986, the veteran's claim for service connection 
for her right foot condition was denied, and the veteran 
received notification of the denial by VA letter in October 
1986.

VA medical records show that in April 1987, the veteran 
underwent an arthroplasty procedure to the proximal 
interphalangeal joint of the second, third, and fourth digits 
of the left foot for the removal of pieces of bone.

VA medical records reflect that in May 1987, the veteran 
underwent an arthroplasty procedure of the second, third, 
fourth, and fifth digits of the right foot for the removal of 
a piece of bone and to straighten the toes.

The veteran underwent a VA examination in August 1987.  The 
veteran reported that the partial phalangectomy of the 
proximal middle phalanx of the left fifth toe in service was 
to her right foot, and not to her left foot as service 
medical records reflect.  The veteran also reported having 
had some correction for hammertoes on the second, third, and 
fourth toes on her right foot, and asserted that her feet 
problem was due to wearing combat boots in service.  The 
examiner noted that the right fifth toe was very tiny, 
compared to the other side, and that there was no hammertoe, 
no valgus.  The diagnoses were status post phalangectomy of 
the middle phalanx of the fifth right toe, proximal and 
partial; and correction of hammertoes done on the second, 
third, and fourth toes of both feet.

The veteran testified at a hearing in February 1998 that her 
right foot was operated upon during service, and that both 
her feet were operated upon after service in 1987 at a VA 
medical facility in Richmond, Virginia.
 

B.  Legal Analysis

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that her claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If she has not presented such a 
claim, her appeal must, as a matter of law, be denied, and 
there is no duty on the VA to assist her further in the 
development of the claim.  Murphy at 81.  The United States 
Court of Appeals for Veterans Claims (Court) has also stated 
that a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)."  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In this case, the service medical records reveal no 
complaint, treatment, or finding of any right foot condition 
or symptoms thereof.  

The veteran has testified that her surgery during service was 
to the little toe of her right foot, not of her left foot as 
reported in service medical records.  Evidence in the claims 
folder shows that the veteran underwent a VA feet examination 
in August 1987, a few months after right foot surgery, and 
was diagnosed with status post phalangectomy of the middle 
phalanx of the fifth right toe, proximal and partial, with 
correction of hammertoes done on the second, third, and 
fourth toes of both feet.

The veteran's statements and testimony as to her in-service 
surgery involving the little toe of her right foot are 
presumed to be true, even if unsupported in the service 
medical records, for purposes of determining whether her 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  VA medical records also show that the veteran 
underwent a surgical procedure involving the second, third, 
fourth, and fifth digits of her right foot in May 1987.  
There is, however, no medical evidence in the claims folder 
which shows that the veteran's current right foot condition 
or any residuals from the May 1987 surgical procedure are 
etiologically related to an incident of service or to the 
alleged in-service surgery on the right foot.  A claim is not 
well grounded where there is no medical evidence showing a 
nexus between a current disability and service.  Caluza, 7 
Vet. App. 498.

In this case, the Board finds no competent (medical) evidence 
linking the veteran's current right foot condition to an 
incident of service or to a service-connected disability.  
Therefore, her claim for service connection for a right foot 
condition is not plausible, and it is denied as not well 
grounded.

The Board notes that the RO denied the claim for service 
connection for a right foot condition on the merits and finds 
no prejudice to the veteran in appellate denial of the claim 
as not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The veteran is advised that she may reopen the claim for 
service connection for a right foot condition at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report with an opinion linking the veteran's right 
foot condition to an incident of service or to a service-
connected disability.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

The claim for service connection for a right foot condition 
is denied as not well grounded.


REMAND

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  Service 
connection has been granted for the veteran's residuals of 
(post-operative) fissurectomy, hemorrhoidectomy, and excision 
of rectal papillae.  The most recent VA examination of April 
1998 reflects that the veteran has both anal and rectal 
dysfunction secondary to the hemorrhoidectomy.  The examiner 
recommended that the veteran be evaluated further by Dr. Wald 
at the Presbyterian University Hospital for anorectal 
manometry, in order to characterize the nature of the 
dysfunction; she would be seen again in 2 months.  Other 
medical evidence of record shows that the veteran has a 
marked decrease in her external anal sphincter pressure to 
nonfunctional levels, which resulted most likely from the 
hemorrhoidectomy.   While there is an abundance of medical 
evidence in the claims folder, a report of Dr. Wald's 
evaluation has not been associated with the file.  It is this 
medical evaluation that would be most helpful to the Board in 
determining the severity of the veteran's service-connected 
disability.  The duty to assist requires that specialist's 
examinations be obtained when recommended by VA examiners.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  Accordingly, a 
remand is necessary to obtain Dr. Wald's evaluation (if done) 
or to obtain a thorough and contemporaneous VA evaluation 
including anorectal manometry in order for the Board to 
determine the current severity of the veteran's service-
connected disability.  Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993).  The examiner should take into account prior 
medical evaluations and treatment of the veteran.  
Weggenmann, 5 Vet. App. at 284.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled, if 
not already done so, for an evaluation 
either by Dr. Wald at the Presbyterian 
University Hospital or by an appropriate 
VA specialist for an anorectal manometry 
to determine the nature of the veteran's 
anorectal dysfunction, and to obtain an 
opinion as to its severity and etiology.  
All indicated studies should be performed 
and all clinical findings reported in 
detail, including the extent of loss of 
sphincter control.  The examiner should 
offer an opinion as to whether the 
veteran has (a) complete loss of 
sphincter control; (b) extensive leakage 
and fairly frequent involuntary bowel 
movements; (c) occasional involuntary 
bowel movements, necessitating the 
wearing of a pad; or (d) constant slight, 
or occasional moderate, leakage.  If the 
condition lies between two of these 
descriptions, the examiner should state 
which is more closely approximated.  In 
order to assist the examiner in providing 
the requested information, the claims 
folder should be made available to the 
examiner for review in conjunction with 
the evaluation, and the examiner should 
acknowledge such review in the evaluation 
report.

2.  After the above development, the RO 
should review the claim.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to her and her 
representative.

The veteran and her representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


